10-2323-cv
    El-Shabazz v. State of New York



                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 5th day of July, two thousand eleven.



    PRESENT:
                 Pierre N. Leval,
                 Rosemary S. Pooler,
                        Circuit Judges,
                 Denise Cote,*
                        District Judge.


    __________________________________________

    W. El-Shabazz,

                        Plaintiff-Appellant,

                 v.                                        10-2323-cv


    State of New York Committee on Character
    and Fitness for the Second Judicial
    Department, Patricia Collins,
    individually and in her official


          *
          Judge Denise Cote, of the United States District Court for
    the Southern District of New York, sitting by designation.
capacity, Leslie S. Nizin, individually
and in his official capacity,

               Defendants-Appellees.
___________________________________________

FOR PLAINTIFF-APPELLANT:      W. El-Shabazz, pro se, South Ozone
                              Park, New York.

FOR DEFENDANTS-APPELLEES:     Barbara D. Underwood, Esq.,
                              Solicitor General; Michael S.
                              Belohlavek, Esq., Senior Counsel;
                              Ann P. Zybert, Esq., Assistant
                              Solicitor General, New York State
                              Office of the Attorney General,
                              New York, New York.
     Appeal from a judgment of the United States District Court

for the Eastern District of New York (Gleeson, J.).
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

     Plaintiff-Appellant, pro se, appeals the district court’s

dismissal of his complaint alleging violations of 42 U.S.C.

§§ 1981 and 1983; the Fourteenth Amendment of the U.S.

Constitution; Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq. (“Title VII”); the Americans with

Disabilities Act of 1990, 29 U.S.C. §§ 12112 et seq. (“ADA”);

N.Y. Correct. Law Art. 23-A; New York State Human Rights Law,

N.Y. Exec. Law § 296(1); and New York City Human Rights Law,

N.Y.C. Admin. Code §§ 8-102(16), as well as the district court’s

denial of his motion for reconsideration brought pursuant to

Federal Rule of Civil Procedure 59(e).    We assume the parties’

familiarity with the underlying facts, the procedural history of

the case, and the issues on appeal.



                                2
     We review a district court’s denial of a motion for

reconsideration under Fed. R. Civ. P. 59 for an abuse of

discretion.   In re Assicurazioni Generali, S.P.A., 592 F.3d 113,

120 (2d Cir. 2010).   A “district court has abused its discretion

if it based its ruling on an erroneous view of the law or on a

clearly erroneous assessment of the evidence, or rendered a

decision that cannot be located within the range of permissible

decisions.”   In re: Sims, 534 F.3d 117, 132 (2d Cir.

2008)(citation omitted).   Generally, district courts will only

amend or alter a judgment pursuant to Rule 59 “to correct a clear

error of law or prevent manifest injustice.”      In re

Assicurazioni, 592 F.3d at 120.       The denial of a motion for

leave to amend the complaint is also reviewed for abuse of

discretion.   See Nettis v. Levitt, 241 F.3d 186, 192 (2d Cir.

2001).   “When the plaintiff has submitted a proposed amended

complaint, the district judge may review that pleading for

adequacy and need not allow its filing if it does not state a

claim upon which relief can be granted.”      Ricciuti v. N.Y.C.

Transit Auth., 941 F.2d 119, 123 (2d Cir. 1991).

     Plaintiff-Appellant’s contentions are barred by preclusion

principles.   See Scott v. Fischer, 616 F.3d 100, 105 (2d Cir.

2010) (noting that this Court “may affirm a district court’s

dismissal of a complaint on any basis supported by the record.”).

Federal courts must give a New York state court judgment the same

preclusive effect that New York courts would, and if New York law

would bar Plaintiff-Appellant from relitigating the claim in a

subsequent state-court suit, he may not relitigate those factual

                                  3
issues in a federal forum.   See Migra v. Warren City School Dist.

Bd. of Educ., 465 U.S. 75, 81 (1984); Genova v. Town of

Southampton, 776 F.2d 1560, 1561 (2d Cir. 1985).   Under New York

law, collateral estoppel precludes a plaintiff from contesting in

a subsequent action issues clearly raised in a prior proceeding

and decided against that party, irrespective of whether the
tribunals or causes of action are the same; New York courts apply

collateral estoppel “‘if the issue in the second action is

identical to an issue which was raised, necessarily decided and

material in the first action, and the plaintiff had a full and

fair opportunity to litigate the issue in the earlier action.’”

LaFleur v. Whitman, 300 F.3d 256, 271 (2d Cir. 2002)(quoting

Parker v. Blauvelt Volunteer Fire Co., 93 N.Y.2d 343,349(1999));

see also Genova, 776 F.2d at 1561; Ryan v. New York Tel. Co., 62

N.Y.2d 494, 500 (1984).

     Here, the crux of Plaintiff-Appellant’s federal claims is

that Defendants-Appellees engaged in practices that unlawfully

discriminated against him, thereby improperly prolonging action

on his application.   In denying Plaintiff-Appellant’s petition

and finding “no merit” to his contentions that the Committee

“unreasonably delayed action” on his application, the Appellate

Division actually and necessarily decided that the Committee had

did not engage in discriminatory practices.   Because Plaintiff-

Appellant raised his discrimination claims in both his state-

court petition and request for leave to appeal, he had a full and

fair opportunity to litigate the discrimination issues in his


                                 4
state court proceedings.    Accordingly, collateral estoppel bars

Plaintiff-Appellant’s claims.

     Further, because the district court correctly dismissed

Plaintiff-Appellant’s amended complaint, the court’s May 4, 2010

order denying his motion for reconsideration did not constitute

an abuse of discretion.    Finally, because an amendment to
Plaintiff-Appellant’s complaint would not have cured the defects,

the district court acted within its discretion in denying him

leave to amend.

     We have considered Plaintiff-Appellant’s other arguments on

appeal and have found them to be without merit.    Accordingly, the

judgment of the district court is hereby AFFIRMED.

                                FOR THE COURT:
                                Catherine O’Hagan Wolfe, Clerk




                                  5